Citation Nr: 1803205	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling (with the exception of temporary total (100 percent) hospital treatment ratings pursuant to 38 C.F.R. § 4.29 from September 8, 2010 to December 31, 2010, from January 20, 2011 to March 31, 2011, from May 17, 2012 to July 31, 2012, and from October 10, 2012 to November 30, 2012).

2.  Entitlement to a temporary total evaluation of 100 percent based on hospitalization in excess of 21 days for the periods from July 20, 2010 to August 26, 2010 and April 12, 2011 to May 16, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994 and from March 2002 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a February 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted a temporary evaluation of 100 percent for the Veteran's service-connected PTSD because of hospitalization over 21 days from May 17, 2012 to July 31, 2012 and from October 10, 2012 to November 30, 2012.  As the increases did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

Regarding the Veteran's claim for an increased rating for PTSD, in the August 2016 Statement of Accredited Representative in Appealed Case, the Veteran's representative noted that the Veteran was assessed a Global Assessment of Functioning (GAF) score in August 2010 that showed a severe level of functional impairment.  The Veteran's representative further stated that the Veteran's most recent VA examination is too stale for evaluative purposes and does not provide a basis for a comprehensive and accurate rating.  See, August 2016 Statement of Accredited Representative is Appealed Case.  

The Board notes that the Veteran's most recent VA examination for PTSD occurred in July 2010.  In light of the Veteran's representative's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected PTSD may be determined.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

Additionally, during the August 2016 Board hearing the Veteran testified that he currently receives treatment from the Lyons Campus and East Orange Campus of the VA New Jersey Health Care System.  However, the most recent VA treatment records associated with the Veteran's file are from July 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.     

Finally, at the August 2016 Board hearing the Veteran testified that he applied for and was denied disability benefits from the Social Security Administration (SSA). VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, on remand the RO must attempt to obtain records from the SSA. 

Entitlement to a TDIU

The claim for a TDIU is inextricably intertwined with the Veteran's claim for entitlement to an increase rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records relevant to the matters being remanded, to include from Lyons and East Orange Campuses of the VA New Jersey Health Care System, to include from July 2013 to the present.

If possible, the Veteran should submit this himself. 

2.   Contact the SSA and request all records relating to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.

3.  After the above development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The examination should include all tests and evaluations deemed necessary by the examiner.  
The examiner should report all manifestations related to the Veteran's PTSD.  The record and a copy of this remand must be made available to the examiner.  The examiner must address the following:

a) Discuss all current symptoms and manifestations of the Veteran's service-connected PTSD.

b)  Discuss the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience.

Rationale must be provided for each opinion reached.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether entitlement to an increased rating for PTSD, entitlement to a temporary total evaluation and entitlement to a TDIU may be granted.  

If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




